DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the use of a “pre-defined path.” A pre-defined path is not defined within the claim and is unclear. For the purposes of the prior art rejection below this term has been interpreted as a segment of a roads, walking paths, or bus routes that has been pre-defined in an existing navigation database.
Claims 2-7, 9-14, and 16-20 are rejected for dependency on a previous rejected claim. Correction or correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected for claiming transitory signals. Claim 15 recites “A computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed by a processor, causes the processor to . . . ” Current office guidance interprets a claim reciting a computer readable medium without limitation as inclusive of both transitory and non-transitory computer readable material if not further limited by Applicant’s specification. A review of the specification indicates a limitation to only per-se non- transitory computer readable medium, in particular, paragraph 46 recites “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se.” If “the BRI of the claims covered both subject matter that falls within a statutory category (the random-access memory), as well as subject matter that does not (the carrier waves), the claims as a whole were not to a statutory category and thus failed the first criterion for eligibility”) (MPEP §2016(II). Therefore, claim 15 is interpreted as having claimed transitory computer readable medium; as such it is rejected under 35 U.S.C. § 101.
Claims 16-20 are rejected due to dependency on a rejected claim. Correction or correction is required
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 through 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vepsalainen (US 20100292914 A1) in view of Gong et al. (US 20160292403 A1) (hereinafter Gong). As regards the individual claims:
Regarding claim 1, Vepsalainen teaches a:
A computer-implemented method comprising: (Vepsalainen: ¶ 003; a computer-readable medium carries one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform at least the following: receiving a starting point and a destination point to assist a user in navigating; and determining a path from the starting point to the destination point using a vector function that represents cost of each area along the path, wherein the cost is based on direction from where the corresponding area is entered by the user.
However, Vepsalainen does not explicitly teach:
receiving data from one or more sensors distributed throughout a geographic area; however, Gong does teach:
receiving data from one or more sensors distributed throughout a geographic area (Gong: ¶ 161; supervision module may utilize data collected by one or more sensors off-board the UAV) (Gong: Fig. 035; [showing remote sensor equipped geo-fence devices 3530(a-c) geographically distributed])

    PNG
    media_image1.png
    533
    681
    media_image1.png
    Greyscale

Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Vepsalainen with the teachings of Gong because the use of a known technique to improve similar KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Vepsalainen and Gong’s base inventions are similar methods to calculate a free-form route considering a variety of environmental factors; however, Gong’s method has been improved by the use of a network of remote real-time sensors. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Gong’s known improvement to Vepsalainen’s using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. In particular, Vepsalainen simply would substitute real-time remote networked sensor data for data it currently acquires from databases and the cloud generally Further, such a combination would predictably create an expectation of advantage because it would allow a wider selection of sensor data.
Vepsalainen further teaches:
receiving one or more user preferences related to the geographic area (Vepsalainen: ¶ 029; process, in certain embodiments, uses a heuristic function as cost in a distance transform between a starting point and a destination point. A user can begin by entering or selecting previously stored user information such as user capabilities, user skills, user experience, user resources, and other relevant user data. The user then sets preference parameters 201 regarding the type of route the user requests, degrees or difficulty of traverse requested, as well as enter the destination point in a UE 101 navigation application 111.) (Vepsalainen: ¶ 033; Additionally, route calculations can be repeated in order )
generating one or more free-form routes from a first location to a second location based on analysis of the received data with respect to the one or more user preferences such that each of the one or more free-form routes complies with the one or more user preferences (Vepsalainen: ¶ 031; A Euclidean Distance Transform (EDT) is a representation of the distance between two points in a Cartesian space. The AEDT uses a function searches for an optimal route by finding the distance to the estimated path. Thus, search visit edges that are close to the estimated path are used. Search efficiency is improved in case the optimal route is close to the estimated path. Additionally, the AEDT determines an optimized route using a heuristic function h(x) as cost and setting an additional penalty depending on the distance from the approximated route or path. The heuristic function can be a distance-plus-cost algorithm that is the sum of two functions, the path-cost function and an admissible heuristic estimate of the distance to the goal. The goal ) (Vepsalainen: Fig. 004; [showing free-form routing])

    PNG
    media_image2.png
    467
    682
    media_image2.png
    Greyscale

wherein each of the one or more free-form routes includes at least a segment which does not follow a pre-defined path (Vepsalainen: ¶ 029; a process for providing off-road routing support to a user, according to one embodiment. The process, in certain embodiments, uses a heuristic function as cost in a distance transform between a starting point and a destination point. A user can begin by entering or selecting previously stored user information such as user capabilities, user skills, user experience, user resources, and other relevant user data. The user then sets preference parameters 201 regarding the type of route the user requests, degrees or difficulty of traverse requested, as well as enter the destination point in a UE 101 navigation application 111.
and outputting at least one of the one or more free-form routes to a display system on a first user device (Vepsalainen: ¶ 033; The user is thus presented with the preferred or best route alternatives from the start point to the destination point. The user can also be presented with the costs associated with each route point and the overall cost. Pixels (or areas) on the route can be color coded, display assigned numerical cost value, or display an arrow to show the pixel's cost based on entry point. Because a pixel's cost can change based on entry location, the user can view a recommended direction 227 to enter a pixel at a selected location.) (Vepsalainen: ¶ 049; external devices coupled to bus 910, used primarily for interacting with humans, include a display device 914, such as a cathode ray tube (CRT) or a liquid crystal display (LCD), or plasma screen or printer for presenting text or images)
Regarding claim 2, as detailed above, Vepsalainen as modified by Gong teach the invention as detailed with respect to claim 1. Gong further teaches:
wherein receiving data from one or more sensors comprises receiving data from one or more of a light sensor (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as a vision sensor. . . infrared sensor, ultrasonic sensor, or any other type of sensor described elsewhere herein) (Gong: ¶ 195; Examples of other factors may include climate, temperature, detected )
an ultraviolet (UV) sensor (Gong: ¶ 134; Various examples of sensors may include, but are not limited to, location sensors (e.g., global positioning system (GPS) sensors, mobile device transmitters enabling location triangulation), vision sensors (e.g., imaging devices capable of detecting visible, infrared, or ultraviolet light, such as cameras), proximity or range sensors (e.g., ultrasonic sensors, lidar, time-of-flight or depth cameras), inertial sensors (e.g., accelerometers, gyroscopes, inertial measurement units (IMUs)), altitude sensors, attitude sensors (e.g., compasses) pressure sensors (e.g., barometers), audio sensors (e.g., microphones) or field sensors (e.g., magnetometers, electromagnetic sensors))
a camera (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as a vision sensor)
a heat sensor (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as . . . infrared sensor) (Gong: ¶ 195; Examples of other factors may include climate, temperature, detected light level . . . detected heat signatures, or any other factor.)
a laser sensor (Gong: ¶ 1099; Different types of sensors may sense different types of signals or signals from different )
an ultrasonic sensor (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as a vision sensor, GPS sensor, IMU sensor, magnetometer, acoustic sensor, infrared sensor, ultrasonic sensor, or any other type of sensor described elsewhere herein)
an altimeter (Gong: ¶ 134; Various examples of sensors may include, but are not limited to, location sensors (e.g., global positioning system (GPS) sensors, mobile device transmitters enabling location triangulation), vision sensors (e.g., imaging devices capable of detecting visible, infrared, or ultraviolet light, such as cameras), proximity or range sensors (e.g., ultrasonic sensors, lidar, time-of-flight or depth cameras), inertial sensors (e.g., accelerometers, gyroscopes, inertial measurement units (IMUs)), altitude sensors, attitude sensors (e.g., compasses) pressure sensors (e.g., barometers), audio sensors (e.g., microphones) or field sensors (e.g., magnetometers, electromagnetic sensors))
a gyroscope (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as a vision sensor, GPS sensor, IMU sensor, magnetometer)
Vepsalainen further teaches:
a barometer, a humidity sensor (Vepsalainen: ¶ 030; The function can include parameters for terrain, environmental condition, hazardous conditions, temperature (current and predicted), wind speed and direction (current and predicted))
or a compass (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as a vision sensor, GPS sensor, IMU sensor, magnetometer)
wherein the one or more user preferences include at least one of a terrain preference (Vepsalainen: ¶ 035; users can advantageously customize off-road navigation based on directional as well as scalar information. In this manner, activities performed by the user while traversing the path, such as rock climbing, can be used to customize the path. For example, this approach will allow a user to select a route that includes descending from a cliff rather than climbing it.) (Vepsalainen: Fig. 004; [showing intermediate points adjusted based on user preferences])
an ambient light preference (Gong: ¶ 195; Examples of other factors may include climate, temperature, detected light level, detected presence of individuals or machines, environmental complexity, physical traffic (e.g., land-bound traffic, pedestrian traffic, aerial vehicle traffic), wireless or network traffic, detected degree of noise, )
a UV level preference (Gong: ¶ 761; Other examples of restrictions [that can be defined as controlling for route selection include] restriction of emissions (e.g., issuing within a specified electromagnetic spectrum which may include visible light, infrared, or ultraviolet, restriction of sounds or vibrations))
a weather preference, or a health preference (Vepsalainen: ¶ 030; The function can include parameters for terrain, environmental condition, hazardous conditions, temperature (current and predicted), wind speed and direction (current and predicted), user fitness level, user off-road navigation experience level, etc.)
Regarding claim 3, as detailed above, Vepsalainen as modified by Gong teach the invention as detailed with respect to claim 2. Vepsalainen further teaches:
wherein generating each of the one or more free-form routes includes identifying a plurality of intermediate points in the geographic area which comply with the one or more user preferences and calculating a path from the first location to the second location that traverses the plurality of intermediate points (Vepsalainen: ¶ 031; A Euclidean Distance Transform (EDT) is a representation of the distance between two points in a Cartesian space. The AEDT uses a function searches for an optimal route by finding the distance to the estimated path. Thus, search visit edges that are close to the ) (Vepsalainen: Fig. 004; [showing intermediate points for multiple routes based on user preferences])
Regarding claim 4, as detailed above, Vepsalainen as modified by Gong teach the invention as detailed with respect to claim 1. Vepsalainen further teaches:
further comprising: selecting a first free-form route from the one or more free-form routes (Vepsalainen: ¶ 041; At step 709, the navigation services platform 103 calculates estimated routes to the destination point, including routes through points of interest on estimated routes to the target location or destination point. Alternative routes can then be displayed to a user and the user may choose to delete a point of interest from the itinerary, causing the navigation application to recalculate the current route.)
receiving location data of the user device (Vepsalainen: ¶ 041; The mobile device 101 then determines its current position using known technologies such as GPS or other triangulation )
and outputting navigation instructions based on the received location data and the selected first free-form route (Vepsalainen: ¶ 039; Alternative or optimal routes can then be displayed to a user.) (Vepsalainen: ¶ 021; system capable of providing navigation support to a user [and in some embodiments the] navigation services platform 103 can provide dynamic route calculations, map visualizations, and turn-by-turn navigation services to a UE 101 through the use of a data collection module 107 and a route determination module 109.)
Regarding claim 5, as detailed above, Vepsalainen as modified by Gong teach the invention as detailed with respect to claim 4. Vepsalainen further teaches:
wherein selecting the first free- form route includes selecting the first free-form route based on weather data obtained from the one or more sensors indicating different micro-climate conditions within the geographic area (Vepsalainen: ¶ 023; For example, if it is raining and a user is on foot without an umbrella, the module 107 can select routes between the start point and the destination point that utilize tunnels or other rain-shielding structures. Additionally, the route determination module 109 can optimize routes close to points of interest (POIs) by adding the POI to the determined path.
Regarding claim 6, as detailed above, Vepsalainen as modified by Gong teach the invention as detailed with respect to claim 4. Vepsalainen further teaches:
further comprising; outputting a plurality of free-form routes to the display system of the user device; and wherein selecting the first free-form route includes selecting the first free-form route based on user input indicating the first free-form route (Vepsalainen: ¶ 041; At step 709, the navigation services platform 103 calculates estimated routes to the destination point, including routes through points of interest on estimated routes to the target location or destination point. Alternative routes can then be displayed to a user and the user may choose to delete a point of interest from the itinerary, causing the navigation application to recalculate the current route.)
Regarding claim 7, as detailed above, Vepsalainen as modified by Gong teach the invention as detailed with respect to claim 1. Gong further teaches:
wherein receiving the data from the one or more sensors includes receiving data from at least one sensor in one or more other user devices communicatively coupled with the first user device via a short-range mesh network (Gong: ¶ 1041; The network may be wireless, wired, a mesh network, or a combination thereof)
Regarding claim 8, Vepsalainen teaches a:
A free-form route generation system comprising: (Vepsalainen: ¶ 003; a computer-readable medium carries one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform at least the )
a network interface; a display system; and a processor communicatively coupled with the network interface and the display system (Vepsalainen: ¶ 049; external devices coupled to bus 910, used primarily for interacting with humans, include a display device 914, such as a cathode ray tube (CRT) or a liquid crystal display (LCD), or plasma screen or printer for presenting text or images)
However, Vepsalainen does not explicitly teach:
wherein the processor is configured to: receive, via the network interface, data from one or more sensors distributed throughout a geographic area; however, Gong does teach:
wherein the processor is configured to: receive, via the network interface, data from one or more sensors distributed throughout a geographic area (Gong: ¶ 161; supervision module may utilize data collected by one or more sensors off-board the UAV) (Gong: Fig. 035; [showing remote sensor equipped geo-fence devices 3530(a-c) geographical distributed])
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Vepsalainen with KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Vepsalainen and Gong’s base inventions are similar methods to calculate a free-form route considering a variety of environmental factors; however, Gong’s method has been improved by the use of a network of remote real-time sensors. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Gong’s known improvement to Vepsalainen’s using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. In particular, Vepsalainen simply would substitute real-time remote networked sensor data for data it currently acquires from databases and the cloud generally Further, such a combination would predictably create an expectation of advantage because it would allow a wider selection of sensor data.
Vepsalainen further teaches:
generate one or more free-form routes from a first location to a second location based on analysis of the received data (Vepsalainen: ¶ 031; A Euclidean Distance Transform (EDT) is a representation of the distance between two points in a Cartesian space. The AEDT uses a function searches for an optimal route by finding the distance to the estimated path. Thus, search visit edges that are close to the estimated path are used. Search efficiency is improved in case the optimal route is close to the estimated path. Additionally, the AEDT determines an optimized route using a heuristic function h(x) as cost and setting an additional penalty depending on the distance )
with respect to one or more user preferences related to the geographic area such that each of the one or more free-form routes complies with the one or more user preferences (Vepsalainen: ¶ 029; process, in certain embodiments, uses a heuristic function as cost in a distance transform between a starting point and a destination point. A user can begin by entering or selecting previously stored user information such as user capabilities, user skills, user experience, user resources, and other relevant user data. The user then sets preference parameters 201 regarding the type of route the user requests, degrees or difficulty of traverse requested, as well as enter the destination point in a UE 101 navigation application 111.) (Vepsalainen: ¶ 033; Additionally, route calculations can be repeated in order to take additional requirements into account. These requirements can also be weighted based on the user's preferences. At step 223, a user can be presented with the results of the identified routes. Also, a user can be presented with the option to look at each route based on user preferences. The user can set a selected level of difficulty 225 or a requested cost ) (Vepsalainen: Fig. 004; [showing free-form routing])
wherein each of the one or more free- form routes includes at least a segment which does not follow a pre-defined path (Vepsalainen: ¶ 029; a process for providing off-road routing support to a user, according to one embodiment. The process, in certain embodiments, uses a heuristic function as cost in a distance transform between a starting point and a destination point. A user can begin by entering or selecting previously stored user information such as user capabilities, user skills, user experience, user resources, and other relevant user data. The user then sets preference parameters 201 regarding the type of route the user requests, degrees or difficulty of traverse requested, as well as enter the destination point in a UE 101 navigation application 111.)
and output instructions to the display system to display at least one of the one or more free-form routes (Vepsalainen: ¶ 033; The user is thus presented with the preferred or best route alternatives from the start point to the destination point. The user can also be presented with the costs associated with each route point and the overall cost. Pixels (or areas) on the route can be color coded, display assigned numerical cost value, or display an arrow to show the pixel's cost based on entry point. Because a pixel's cost can change based on entry )
 (Vepsalainen: ¶ 049; external devices coupled to bus 910, used primarily for interacting with humans, include a display device 914, such as a cathode ray tube (CRT) or a liquid crystal display (LCD), or plasma screen or printer for presenting text or images)
Regarding claim 9, as detailed above, Vepsalainen as modified by Gong teach the invention as detailed with respect to claim 8. Gong further teaches:
wherein the processor is configured to receive data from one or more of a light sensor (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as a vision sensor. . . infrared sensor, ultrasonic sensor, or any other type of sensor described elsewhere herein)
an ultraviolet (UV) sensor (Gong: ¶ 134; Various examples of sensors may include, but are not limited to, location sensors (e.g., global positioning system (GPS) sensors, mobile device transmitters enabling location triangulation), vision sensors (e.g., imaging devices capable of detecting visible, infrared, or ultraviolet light, such as cameras))
a camera (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as a vision sensor)
a heat sensor (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as . . . infrared sensor) (Gong: ¶ )
a laser sensor (Gong: ¶ 1099; Different types of sensors may sense different types of signals or signals from different sources. For example, the sensors can include inertial sensors, GPS sensors, proximity sensors (e.g., lidar), or vision/image sensors (e.g., a camera))
an ultrasonic sensor (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as a vision sensor, GPS sensor, IMU sensor, magnetometer, acoustic sensor, infrared sensor, ultrasonic sensor, or any other type of sensor described elsewhere herein)
an altimeter (Gong: ¶ 134; Various examples of sensors may include, but are not limited to, location sensors (e.g., global positioning system (GPS) sensors, mobile device transmitters enabling location triangulation), vision sensors (e.g., imaging devices capable of detecting visible, infrared, or ultraviolet light, such as cameras))
a gyroscope (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as a vision sensor, GPS sensor, IMU sensor, magnetometer)
Vepsalainen further teaches:
a barometer, a humidity sensor (Vepsalainen: ¶ 030; The function can include parameters for terrain, environmental )
or a compass (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as a vision sensor, GPS sensor, IMU sensor, magnetometer)
wherein the one or more user preferences include at least one of a terrain preference (Vepsalainen: ¶ 035; users can advantageously customize off-road navigation based on directional as well as scalar information. In this manner, activities performed by the user while traversing the path, such as rock climbing, can be used to customize the path. For example, this approach will allow a user to select a route that includes descending from a cliff rather than climbing it.) (Vepsalainen: Fig. 004; [showing intermediate points adjusted based on user preferences])
an ambient light preference (Gong: ¶ 195; Examples of other factors may include climate, temperature, detected light level)
a UV level preference (Gong: ¶ 761; Other examples of restrictions [that can be defined as controlling for route selection include] restriction of emissions (e.g., issuing within a specified electromagnetic spectrum which may include visible light, infrared, or ultraviolet, restriction of sounds or vibrations)
a weather preference, or a health preference (Vepsalainen: ¶ 030; The function can include parameters for terrain, environmental condition, hazardous conditions, temperature (current and predicted), wind speed and direction (current and predicted), user fitness level, user off-road navigation experience level, etc.)
Regarding claim 10, as detailed above, Vepsalainen as modified by Gong teach the invention as detailed with respect to claim 9. Vepsalainen further teaches:
wherein the processor is configured to generate each of the one or more free-form routes by identifying a plurality of intermediate points in the geographic area which comply with the one or more user preferences and by calculating a path from the first location to the second location that traverses the plurality of intermediate points (Vepsalainen: ¶ 031; A Euclidean Distance Transform (EDT) is a representation of the distance between two points in a Cartesian space. The AEDT uses a function searches for an optimal route by finding the distance to the estimated path. Thus, search visit edges that are close to the estimated path are used. Search efficiency is improved in case the optimal route is close to the estimated path. Additionally, the AEDT determines an optimized route using a heuristic function h(x) as cost and setting an additional penalty depending on the distance from the approximated route or path. The heuristic function can be a distance-plus-cost algorithm that is the sum of two functions, the path-cost function and an admissible heuristic estimate of ) (Vepsalainen: Fig. 004; [showing intermediate points for multiple routes based on user preferences])
Regarding claim 11, as detailed above, Vepsalainen as modified by Gong teach the invention as detailed with respect to claim 8. Gong further teaches:
wherein the system further comprises at least one of a Global Positioning System (GPS) receiver and an inertial measurement unit (IMU) each configured to provide location data for the system (Gong: ¶ 134; Various examples of sensors may include, but are not limited to, location sensors (e.g., global positioning system (GPS) sensors, mobile device transmitters enabling location triangulation), vision sensors (e.g., imaging devices capable of detecting visible, infrared, or ultraviolet light, such as cameras), proximity or range sensors (e.g., ultrasonic sensors, lidar, time-of-flight or depth cameras), inertial sensors (e.g., accelerometers, gyroscopes, inertial measurement units (IMUs)), altitude sensors, attitude sensors (e.g., compasses) pressure sensors (e.g., barometers), audio sensors (e.g., microphones) or field sensors (e.g., magnetometers, electromagnetic sensors))
wherein the processor is further configured to: select a first free-form route from the one or more free-form routes (Gong: ¶ 165; The flight regulation module may approve or reject one or more flight plans of a UAV. In some instances, a flight plan including )
receive location data of the system from at least one of the GPS receiver and the IMU and output navigation instructions based on the received location data and the selected first free-form route (Gong: ¶ 244; flight control unit may generate one or more signals that may control operation of the rotor assemblies [in response to] receive[d] data from one or more sensors. The data from the sensors may be used to generate the one or more flight control signals to the rotor assemblies. Examples of sensors may include, but are not limit to, GPS units, inertial sensors [and] geo-fencing device or information transmitted from a geo-fencing device. The data from the communication unit may be used to generate the one or more flight control signals to the rotor assemblies.)
Regarding claim 12, as detailed above, Vepsalainen as modified by Gong teach the invention as detailed with respect to claim 11. Vepsalainen further teaches:
wherein the processor is configured to select the first free-form route automatically based on different micro-climate conditions within the geographic area indicated by weather data obtained from the one or more sensors (Vepsalainen: ¶ 023; For example, if it is raining and a user is on foot without an umbrella, the module 107 can select routes between the start point and the destination point that )
Regarding claim 13, as detailed above, Vepsalainen as modified by Gong teach the invention as detailed with respect to claim 11. Vepsalainen further teaches:
wherein the system further comprises a user input device; and wherein the processor is further configured to: output instructions to the display system to display a plurality of free-form routes (Vepsalainen: ¶ 033; The user is thus presented with the preferred or best route alternatives from the start point to the destination point. The user can also be presented with the costs associated with each route point and the overall cost. Pixels (or areas) on the route can be color coded, display assigned numerical cost value, or display an arrow to show the pixel's cost based on entry point. Because a pixel's cost can change based on entry location, the user can view a recommended direction 227 to enter a pixel at a selected location.)
and a user prompt to select one of the free-form routes; and receive user input via the user input device indicating the first free-form route (Vepsalainen: ¶ 041; At step 709, the navigation services platform 103 calculates estimated routes to the destination point, including routes through points of interest on estimated routes to the target location or destination point. Alternative routes can then be displayed to a user and the );
Regarding claim 14, as detailed above, Vepsalainen as modified by Gong teach the invention as detailed with respect to claim 8. Gong further teaches:
wherein the processor is configured to receive data from at least one sensor in one or more other user devices communicatively coupled with the network interface via a short-range mesh network (Gong: ¶ 1041; The network may be wireless, wired, a mesh network, or a combination thereof)
Regarding claim 15, Vepsalainen teaches a:
A computer program product comprising a computer readable storage medium having a computer readable program stored therein (Vepsalainen: ¶ 003; a computer-readable medium carries one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform at least the following: receiving a starting point and a destination point to assist a user in navigating; and determining a path from the starting point to the destination point using a vector function that represents cost of each area along the path, wherein the cost is based on direction from where the corresponding area is entered by the user.)
Vepsalainen does not explicitly teach:
wherein the computer readable program, when executed by a processor, causes the processor to: receive data from one or more sensors distributed throughout a geographic area; however, Gong does teach:
wherein the computer readable program, when executed by a processor, causes the processor to: receive data from one or more sensors distributed throughout a geographic area (Gong: ¶ 161; supervision module may utilize data collected by one or more sensors off-board the UAV) (Gong: Fig. 035; [showing remote sensor equipped geo-fence devices 3530(a-c) geographical distributed])
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Vepsalainen with the teachings of Gong because the use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Vepsalainen and Gong’s base inventions are similar methods to calculate a free-form route considering a variety of environmental factors; however, Gong’s method has been improved by the use of a network of remote real-time sensors. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Gong’s known improvement to Vepsalainen’s using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. In particular, Vepsalainen simply would substitute real-time remote networked sensor data for data it currently acquires from databases and the cloud generally Further, such a combination would predictably create an expectation of advantage because it would allow a wider selection of sensor data.
Vepsalainen further teaches:
generate one or more free-form routes from a first location to a second location based on analysis of the received data with respect to one or more user preferences Vepsalainen: ¶ 031; A Euclidean Distance Transform (EDT) is a representation of the distance between two points in a Cartesian space. The AEDT uses a function searches for an optimal route by finding the distance to the estimated path. Thus, search visit edges that are close to the estimated path are used. Search efficiency is improved in case the optimal route is close to the estimated path. Additionally, the AEDT determines an optimized route using a heuristic function h(x) as cost and setting an additional penalty depending on the distance from the approximated route or path. The heuristic function can be a distance-plus-cost algorithm that is the sum of two functions, the path-cost function and an admissible heuristic estimate of the distance to the goal. The goal can be an estimated route) (Vepsalainen: Fig. 004; [showing free-form routing])
wherein each of the one or more free- form routes includes at least a segment which does not follow a pre-defined path (Vepsalainen: ¶ 029; a process for providing off-road routing support to a user, according to one embodiment. The process, in certain embodiments, uses a heuristic function as cost in a distance transform between a starting point and a destination point. A user can begin by entering or selecting previously stored user information such as user capabilities, user skills, user )
and output instructions to a display system of a user device to display at least one of the one or more free-form routes (Vepsalainen: ¶ 033; The user is thus presented with the preferred or best route alternatives from the start point to the destination point. The user can also be presented with the costs associated with each route point and the overall cost. Pixels (or areas) on the route can be color coded, display assigned numerical cost value, or display an arrow to show the pixel's cost based on entry point. Because a pixel's cost can change based on entry location, the user can view a recommended direction 227 to enter a pixel at a selected location.)
 (Vepsalainen: ¶ 049; external devices coupled to bus 910, used primarily for interacting with humans, include a display device 914, such as a cathode ray tube (CRT) or a liquid crystal display (LCD), or plasma screen or printer for presenting text or images)
Regarding claim 16, as detailed above, Vepsalainen as modified by Gong teach the invention as detailed with respect to claim 15. Gong further teaches:
wherein the computer readable program is further configured to cause the processor to receive data from one or more of a light sensor (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as a vision sensor. . . infrared sensor, ultrasonic sensor, or any other type of sensor described elsewhere herein)
an ultraviolet (UV) sensor (Gong: ¶ 134; Various examples of sensors may include, but are not limited to, location sensors (e.g., global positioning system (GPS) sensors, mobile device transmitters enabling location triangulation), vision sensors (e.g., imaging devices capable of detecting visible, infrared, or ultraviolet light, such as cameras), proximity or range sensors (e.g., ultrasonic sensors, lidar, time-of-flight or depth cameras), inertial sensors (e.g., accelerometers, gyroscopes, inertial measurement units (IMUs)), altitude sensors, attitude sensors (e.g., compasses) pressure sensors (e.g., barometers), audio sensors (e.g., microphones) or field sensors (e.g., magnetometers, electromagnetic sensors))
a camera (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as a vision sensor)
a heat sensor (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as . . . infrared sensor) (Gong: ¶ 195; Examples of other factors may include climate, )
a laser sensor (Gong: ¶ 1099; Different types of sensors may sense different types of signals or signals from different sources. For example, the sensors can include inertial sensors, GPS sensors, proximity sensors (e.g., lidar), or vision/image sensors (e.g., a camera))
an ultrasonic sensor (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as a vision sensor, GPS sensor, IMU sensor, magnetometer, acoustic sensor, infrared sensor, ultrasonic sensor, or any other type of sensor described elsewhere herein)
an altimeter (Gong: ¶ 134; Various examples of sensors may include, but are not limited to, location sensors (e.g., global positioning system (GPS) sensors, mobile device transmitters enabling location triangulation), vision sensors (e.g., imaging devices capable of detecting visible, infrared, or ultraviolet light, such as cameras), proximity or range sensors (e.g., ultrasonic sensors, lidar, time-of-flight or depth cameras), inertial sensors (e.g., accelerometers, gyroscopes, inertial measurement units (IMUs)), altitude sensors, attitude sensors (e.g., compasses) pressure sensors (e.g., barometers), audio sensors (e.g., microphones) or field sensors (e.g., magnetometers, electromagnetic sensors)
a gyroscope (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as a vision sensor, GPS sensor, IMU sensor, magnetometer)
Vepsalainen further teaches:
a barometer, a humidity sensor (Vepsalainen: ¶ 030; The function can include parameters for terrain, environmental condition, hazardous conditions, temperature (current and predicted), wind speed and direction (current and predicted))
or a compass (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as a vision sensor, GPS sensor, IMU sensor, magnetometer)
wherein the one or more user preferences include at least one of a terrain preference (Vepsalainen: ¶ 035; users can advantageously customize off-road navigation based on directional as well as scalar information. In this manner, activities performed by the user while traversing the path, such as rock climbing, can be used to customize the path. For example, this approach will allow a user to select a route that includes descending from a cliff rather than climbing it.) (Vepsalainen: Fig. 004; [showing intermediate points adjusted based on user preferences])
an ambient light preference (Gong: ¶ 195; Examples of other factors may include climate, temperature, detected light level, detected presence of individuals or machines, )
a UV level preference (Gong: ¶ 761; Other examples of restrictions [that can be defined as controlling for route selection include] restriction of emissions (e.g., issuing within a specified electromagnetic spectrum which may include visible light, infrared, or ultraviolet, restriction of sounds or vibrations))
a weather preference, or a health preference (Vepsalainen: ¶ 030; The function can include parameters for terrain, environmental condition, hazardous conditions, temperature (current and predicted), wind speed and direction (current and predicted), user fitness level, user off-road navigation experience level, etc.)
Regarding claim 17, as detailed above, Vepsalainen as modified by Gong teach the invention as detailed with respect to claim 16. Vepsalainen further teaches:
wherein the computer readable program is further configured to cause the processor to generate each of the one or more free-form routes by identifying a plurality of intermediate points in the geographic area which comply with the one or more user preferences and by calculating a path from the first location to the second location that traverses the plurality of intermediate points (Vepsalainen: ¶ 031; A Euclidean Distance Transform (EDT) is a representation of ) (Vepsalainen: Fig. 004; [showing intermediate points for multiple routes based on user preferences])
Regarding claim 18, as detailed above, Vepsalainen as modified by Gong teach the invention as detailed with respect to claim 15. Vepsalainen further teaches:
wherein the computer readable program is further configured to cause the processor to: select a first free-form route from the one or more free-form routes (Vepsalainen: ¶ 041; At step 709, the navigation services platform 103 calculates estimated routes to the destination point, including routes through points of interest on estimated routes to the target location or destination point. Alternative routes can then be displayed to a user and the user may choose to delete a point of interest from )
receive location data of the user device (Vepsalainen: ¶ 041; The mobile device 101 then determines its current position using known technologies such as GPS or other triangulation methods. The mobile device 101 then sends and a navigation services platform 103 at step 701 receives the target location of the mobile device 101)
and output navigation instructions based on the received location data and the selected first free-form route (Vepsalainen: ¶ 021; system capable of providing navigation support to a user [and in some embodiments the] navigation services platform 103 can provide dynamic route calculations, map visualizations, and turn-by-turn navigation services to a UE 101 through the use of a data collection module 107 and a route determination module 109.)
Regarding claim 19, as detailed above, Vepsalainen as modified by Gong teach the invention as detailed with respect to claim 18. Vepsalainen further teaches:
wherein the computer readable program is further configured to cause the processor to select the first free-form route automatically based on different micro-climate conditions within the geographic area indicated by weather data obtained from the one or more sensors (Vepsalainen: ¶ 023; For example, if it is raining and a user is on foot without an umbrella, the module 107 can select routes between the start point and the destination point that utilize tunnels or other rain-)
Regarding claim 20, as detailed above, Vepsalainen as modified by Gong teach the invention as detailed with respect to claim 15. Gong further teaches:
wherein the computer readable program is further configured to cause the processor to receive data from at least one sensor in one or more other user devices communicatively coupled with the user device via a short-range mesh network (Gong: ¶ 1041; The network may be wireless, wired, a mesh network, or a combination thereof)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Aikin (US 20180283895 A1) which discloses methods for altering or generating a navigation path for a vehicle based on aggregated environmental data received from a plurality of vehicles. Also made of record is Anderson et al. (US 20190113936 A1) (hereinafter Anderson) which discloses a work machine which uses an airborne sensors within a worksite to output details about the worksite areas and prioritize and generate routes for the worksites.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.P./               Examiner, Art Unit 3663                                                                                                                                                                                         
/MACEEH ANWARI/              Primary Examiner, Art Unit 3663